Citation Nr: 1326266	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  10-46 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent disabling for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1968 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.  


FINDING OF FACT

Prior to the promulgation of a decision by the Board, the Veteran notified the Board, in writing, of his intent to withdraw his appeal of the issue of entitlement to an initial rating in excess of 30 percent disabling for service-connected PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal regarding the issue of entitlement to an initial rating in excess of 30 percent disabling for service-connected PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Initial Rating for PTSD

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

In this case, in May 2013 and before a final decision was promulgated by the Board, the Veteran notified the Board, in writing, that he wished to withdraw his appeal regarding the issue of entitlement to an initial rating in excess of 30 percent disabling for service-connected PTSD; hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to an initial rating in excess of 30 percent disabling for service-connected PTSD, and this issue is dismissed.


ORDER

The appeal of an initial rating in excess of 30 percent disabling for service-connected PTSD is dismissed.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


